Mr. Justice Mulkey delivered the opinion of the Court: This appeal brings before us for review a judgment of the Appellate Court for the Third District, affirming a conviction in the circuit court of Greene county, of Frank P. Zimm, for an alleged assault and battery upon William Hyndman. The cause was first tried before a justice of the peace, resulting in the defendant’s conviction, the magistrate fixing the fine at ten dollars. On appeal by the defendant to the circuit court, the cause was there tried de novo, resulting the same way, except that the jury fixed the fine at twenty dollars instead of ten dollars, and the circuit court rendered final judgment on the verdict for that amount, which, as already stated, was affirmed by the Appellate Court. The facts are in substance these: On the 19th of May, 1883, the defendant, being a special policeman appointed by the mayor of the city of Eoodhouse, arrested, without warrant, Thomas Hyndman, a boy about seventeen years of age, (a brothel’ of the said William Hyndman,) for having jumped and rode for a short distance on a passing freight train belonging to the Chicago and Alton' Eailroad Company. His brother, William, hearing of the arrest, came up at rather a rapid gait, in company with one Scott, to where the officer was, when an altercation occurred between them, in which Scott participated. As to what actually did take place .the evidence is quite conflicting. The fact, however, is undisputed, that during the altercation the defendant first drew a revolver upon William, but afterwards put that up and drew from his pocket a “billy, ” with which he struck him on the head, inflicting a wound from which the blood, for the time being, flowed quite freely, though it turned out to be not very serious, — and it was for this assault with the “billy,” the defendant was convicted. With respect to controverted questions of fact three courts have found adversely to the plaintiff in error, and we have no disposition, even if we had the power, to disturb the findings of those courts, for we think they are fully warranted by the evidence; With respect to the errors of law relied on for a reversal, little need be said. The first point made in the brief of. the plaintiff in error relates to the ruling of the circuit court upon a question of evidence. Witness Barry, having testified to the circumstances attending the assault, which, as related by him, showed that Scott was acting in concert with Hyndman, was asked this question: “What, if anything, did Frank Scott say to Mr. Hyndman, in the presence and hearing of Zimm, at that time?” — which question the court, on objection by the People, held improper, and refused to permit the witness to answer it. Wé are of opinion the court erred in not allowing the witness to answer this question, yet we do not regard the error, under the circumstances of the case, of so serious a character as to require a reversal of the judgment. The defendant testified on his own behalf, and gave what purports to be a full account of the whole affair, setting forth particularly what Scott did and said, and we must assume the account which he gave of Scott’s connection with the transaction is fully as favorable to himself as the real facts would warrant, and we fail to discover anything in the statements attributed to Scott on the occasion, which, in our judgment, could possibly have changed the result, conceding them to have been made and established before the jury by any number of witnesses, — consequently the defendant could not have been prejudiced by the error in question. Several objections of a technical character are made to the instructions on behalf of the People. Without stopping to discuss them, it may be said, in general terms, conceding all the objections to be well founded, we do not regard any of the errors pointed out, of so serious a character as to require a reversal. We have no doubt but that the result would have been the same had the instructions in question been entirely free from the objections urged against them. Being of this opinion, we certainly would not be warranted in reversing on the grounds suggested. The judgment will be affirmed. Judgment affirmed.